UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6700



THERON JOHNNY MAXTON,

                                            Plaintiff - Appellant,

          versus

MICHAEL MOORE, Director, South Carolina De-
partment of Corrections; MS. ASKIN, Nurse,
Kirkland Correctional Center,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-95-2460-3-6BC)

Submitted:   June 20, 1996                  Decided:   July 9, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theron Johnny Maxton, Appellant Pro Se. Sandra J. Senn, STUCKEY &
KOBROVSKY, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Maxton v. Moore,
No. CA-95-2460-3-6BC (D.S.C. Apr. 17, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2